Case 1:19-cv-00331-LO-MSN Document 157-9 Filed 02/24/21 Page 1 of 7 PageID# 2319




                           EXHIBIT H
Case 1:19-cv-00331-LO-MSN Document 157-9 Filed 02/24/21 Page 2 of 7 PageID# 2320




                                 October 1, 2020

  VIA E-MAIL

  Suhana S. Han, Esquire
  Sullivan & Cromwell, LLP
  125 Broad Street
  New York, New York 10004-2498

         Re:     Garcia et als. v. Volkswagen Group of America, Inc. et al.
                 ESI Search Terms and Custodians

  Dear Suhana:

          I write to followup on our call earlier this week, and to your letter dated September 28,
  2020, with the proposed custodian list and search queries for use in responding to our first requests
  for production to VWGOA.

         Custodians: As we discussed in our call, unless and until we can at least some of the
  documents we are requesting, it is impossible for me to know precisely which custodians’
  information should be searched. Nevertheless, here is a starting point of an expanded list of
  proposed custodians to the one you proposed in your letter, for the relevant time period (2007-
  2019):

         Custodians listed in your September 28, 2020 letter;

         All Predecessors to Custodians listed herein for entirety of the relevant time period;

         Tim Glynn
         Chi-Han Chen
         Hardy Brennecke
         Robert Martell
         Patrick Mayer
         Hendrick Muth
         Clark Campbell, Experimental Marketing
         Sean Maynard, Lifestyle/Influencer Fleet Vehicles, National Events Coordinator
Case 1:19-cv-00331-LO-MSN Document 157-9 Filed 02/24/21 Page 3 of 7 PageID# 2321

  Suhana S. Han, Esquire
  October 1, 2020
  Page 2

         Executive Board Member(s) Who Signed off on Project Appropriation Requests
         Head of Pilot Hall (e.g. Oliver Wessel, O. Burk)
         Individuals Who Signed Off on Michigan Title Applications for Garcia & Jacobson
         (VWGOA to Identify these Persons)
         Lifestyle Department Head
         Scott Vazin
         Joerg Sommer
         Stuart Johnson
         Gregory McReynolds
         Jed Hathaway
         Timothy Thrun
         Rainer Michel
         Manager, Company Vehicle Administration (Holtz)
         Dist. and Sales Administrator, Vehicle Administration (Anderson)
         Manager, Customs (Brown)
         Assembly Press Cars (S. Purcell)
         Logistics Product Control (F. Freccia & R. Eggeling)
         Scrap Administrator (Anthony Dickerson, Michael Hill)
         Scrap Management Specialist (Roger McAvoy)
         Oliver Schmidt
         Michael Horn
         Sources: Your letter indicates that VWGOA intends to search “SourceOne email data” for
  the agreed upon custodians. I’m not sure exactly what that means. If there is other email data
  during the relevant time period that is not so-called “SourceOne” we request that be searched as
  well. Please provide us with more information about this issue so we are clear what is being
  searched.

          As for non-custodial sources of information, again, it is impossible for me to know
  precisely which such sources may contain relevant information because without knowing the
  architecture of how such non-custodial sources are organized and stored. I think that the burden
  is on VWGOA to search whatever sources are within its control where responsive documents to
  our discovery may be found. Without waiver of our position on that issue, we believe that
Case 1:19-cv-00331-LO-MSN Document 157-9 Filed 02/24/21 Page 4 of 7 PageID# 2322

  Suhana S. Han, Esquire
  October 1, 2020
  Page 3

  additional sources beyond those mentioned in your leter that should be searched include the
  following:

         Elektronischer Teilekatalog, commonly referred to by its abbreviation ETKA, which is the
         official electronic parts catalogue for Volkswagen-branded and Audi-branded passenger
         cars. With only a vehicle identification number (“VIN”), the ETKA system will determine
         whether any given vehicle is a PreSeries Car or Zero-Series Car, and if so, the ETKA
         system produces a warning message that states, “caution: preproduction model. [T]he
         vehicle contains special equipment/fixtures that are not documented in the genuine parts
         catalogue.”

          “Daisy System” which is an internal as-built database which documents the as-built
         condition of each of your clients’ Pre-Production Cars.

         Other Repositories from third-party fleet management companies – you listed NAVS, but
         none of the other third parties who performed the same type of work for VWGOA that
         NAVS performs. You asked me for a list of these. The ones I am aware your clients have
         used are as follows:

                Page One Auto

                G. Schmitz & Associates

                Event Solutions

                Prestige Auto

                Automotive Media Solutions

                Carnica a/k/a Dent Wizard

         Importation Data – whoever VWGOA contracts with or has contracted with during the
         relevant time period to assist it with importation of its cars should maintain all importation
         data that we are seeking, if VWGOA does not directly maintain such information. These
         are VWGOA documents required by law to be maintained in the ordinary course of
         business, and would include the HS-7 forms sougtht in our requests.

         Date Range: Your proposed date range is agreeable. As to searching backup data, please
         let me know for each custodian listed above, or for their respective predecessor(s) for their
         position during the relevant time period, whether email data exists for the entirety of the
         relevant time period. If not, then we may need to resort to backup data if available.
Case 1:19-cv-00331-LO-MSN Document 157-9 Filed 02/24/21 Page 5 of 7 PageID# 2323

  Suhana S. Han, Esquire
  October 1, 2020
  Page 4


        Search Terms: I will address search terms in the context of each particular request, which
        I think we be easier to ensure that we are receiving responsive documents.

               RFP#2: CPO Sales Strategy/Profits/Market Share: please propose a search-term
               string for this request insofar as it appears that none is currently proposed that
               would result in documents responsive to this request.

               RFP#3: Guidelines/Standards of Conduct: Some of these documents appear to be
               able to be determined through manual means as easily segregable documents per
               your letter. For purposes of ESI searching, search strings we propose are as
               follows:

                       Plaintiffs’ Proposed Search String#1: (“Conformity of Production” or COP)
                       AND (“Process Standard” or “Quarterly Report” or “Annual Report”)

                       Plaintiffs’ Proposed Search String#2: (“Conformity of Production” or COP)
                       AND (CQ-A or QS or EKSP or CQ-P) AND (non-compliance or
                       noncompliance or “out of compliance” or noncompliant or “not compliant”
                       or “do not comply” or “does not comply” or illegal or improper or “cannot
                       be certified” or “saleable with limitations” or “not saleable” or scrap or
                       scrapped or scrapping)

                       Plaintiffs’ Proposed Search String#3: (“Conformity of Production” or COP)
                       AND (60055 or 4889600 or E-tag or Etag or PARS or “Project
                       Appropriation Request” or “(Project Appropriation Request)” or “sold
                       retail” or (retail /5 sale) or VCI or “VW Credit” or auction or “auction
                       system”)

                       Plaintiffs’ Proposed Search String#4: (“Federal Safety Standards” or FSS
                       or “Federal Motor Vehicle Safety Standards” or FMVSS) AND (non-
                       compliance or noncompliance or “out of compliance” or noncompliant or
                       “not compliant” or “do not comply” or “does not comply” or illegal or
                       improper or “cannot be certified” or “saleable with limitations” or “not
                       saleable” or scrap or scrapped or scrapping)

                       Plaintiffs’ Proposed Search String#5: (0-series or 0series or “0 series” or
                       “zero series” or “zero-series or pre-series or preseries or “pre series” or
                       preproduction or “pre production” or pre-production or “early production)
                       AND (“Federal Safety Standards” or FSS or “Federal Motor Vehicle Safety
                       Standards” or FMVSS)

                       Plaintiffs’ Proposed Search String#6: (0-series or 0series or “zero series” or
                       zero-series pre-series or preseries or “pre series” or preproduction or “pre
                       production” or “early production”) AND (non-compliance or
Case 1:19-cv-00331-LO-MSN Document 157-9 Filed 02/24/21 Page 6 of 7 PageID# 2324

  Suhana S. Han, Esquire
  October 1, 2020
  Page 5

                      noncompliance or “out of compliance” or noncompliant or “not compliant”
                      or “do not comply” or “does not comply” or illegal or improper or “cannot
                      be certified” or “saleable with limitations” or “not saleable” or scrap or
                      scrapped or scrapping or “internal use only”)

                      Plaintiffs’ Proposed Search String#7: (“Certificate of Title” or “original
                      title” or “title application” or appl* /5 title) AND (7,500 or 7500 or (pre-
                      registration /5 driving) or VCI or “VW Credit” or auction or “auction
                      system” or CPO or “certified pre-owned” or “certified pre owned”)

                      Plaintiffs’ Proposed Search String#8: (Odometer or miles or mileage) AND
                      (inaccurate or “not accurate” or non-compliance or noncompliance or “out
                      of compliance” or noncompliant or “not compliant” or “non compliant” or
                      “non-compliant” or “do not comply” or “does not comply” or illegal or
                      improper or “cannot be certified” or “saleable with limitations” or “not
                      saleable” or false or perjury or jail or prison or truth or truthful)

               RFP#4: Process for Affixing Labels and for MCO Issuance: Some of these
               documents appear to be able to be determined through manual means as easily
               segregable documents per your letter. For purposes of ESI searching, please
               propose a search-term string for this request insofar as it appears that none is
               currently proposed that would result in documents responsive to this request.

               RFP#5: Documents Turned Over to Regulators: Some of these documents appear
               to be able to be determined through manual means as easily segregable documents
               per your letter. For purposes of ESI searching, we request VWGOA’s proposed
               Search String#3 also be used in searching for responsive documents to this request,
               but we ask that the @justiz.niedersachsen.de domain name be added as an
               alternative to the @dot.gov domain name. We also propose the following additional
               search string:

                      Plaintiffs’ Proposed Search String#9: To/from/cc email with @dot.gov OR
                      @justiz.niedersachsen.de domain name AND (0-series or 0series or “0
                      series” or “zero series” or “zero-series or pre-series or preseries or “pre
                      series” or preproduction or “pre production” or pre-production or “early
                      production”)

               RFP#6: Documents between Volkswagen and NHTSA: In addition to VWGOA’s
               proposed Search String #3, we also propose the following additional search string:

                      Plaintiffs’ Proposed Search String#10: To/from/cc email with @dot.gov
                      AND (0-series or 0series or “0 series” or “zero series” or “zero-series or
                      pre-series or preseries or “pre series” or preproduction or “pre production”
                      or pre-production or “early production”)
Case 1:19-cv-00331-LO-MSN Document 157-9 Filed 02/24/21 Page 7 of 7 PageID# 2325

  Suhana S. Han, Esquire
  October 1, 2020
  Page 6


         RFP#7: Volkswagen Internal Correspondence Regarding Recalls: VWGOA proposes use
         of its Search String #4 here. We accept that proposal, but we request that the @vw.com.mx
         domain be added as an alternative to the @vw.com or @volkswagen.de domain names.
         We also request running Plaintiffs Search Strings #1-9 to locate documents responsive to
         this RFP#7, except limiting each of those searches to documents where the To/from/cc
         email reflects @vw.com.mx OR @vw.com OR @volkswagen.de domain

         RFP#8: Safety Testing Protocols Ensuring FMVSS Compliance: VWGOA proposes use
         of its Search String #6 here. We accept that proposal, but we request that the terms 0series
         or “0 series” or “zero-series or “early production” be added to the opening line of your
         Search String #6. We also request running Plaintiffs’ Search Strings #2-6 to locate
         documents responsive to this RFP#8.

           These are all the RFPs that I have time to comprehensively address today, but I will attempt
  to address the remaining RFPs early next week. In the meantime, I call to your attention RFP#25,
  31 and 76, each of which pertains to our request for certain completed forms HS-7. I do not recall
  specifically discussing these during our call earlier this week, but from our perspective, these are
  some of the most important documents that we are seeking in this case. Constructing appropriate
  search strings to obtain these documents should be self-explanatory but will likely require manual
  review as well to ensure that all responsive documents are produced. Please update me at your
  earliest convenience how you propose to obtain these HS-7 forms and the inquiries you have made
  to date regarding their location, custodians, and the like relating to form HS-7, including contacts
  your client has made with its import agent(s) regarding this issue. If it remains your client’s
  position that it will not produce any HS-7 forms responsive to RFP#31 and 76, please let me know
  that by Monday of next week, because this is something I will need to tee up with the magistrate
  judge without further delay.

                                                        Very truly yours,


                                                        /s/ Michael J. Melkersen

                                                        Michael J. Melkersen
                                                        Co-Lead Counsel for Putative Class

  cc:    Counsel of Record
